Hyman, C. J.
Tlie plaintiff sued the defendants, L. F. Jonte and Abraham Parker, as partners of the late commercial firm of L. F. Jonte & Co., for tho sum of six hundred and-sixty-three dollars and nineteen cents, balance due on open account.
The defendants filed separate answers ; both denied the indebtedness, and tlie partnership as alleged.
The lower court gave judgment in favor of plaintiff against defendants, in solido, for the amount sued for, with legal interest from the 6th day of May, 1859, the date of judicial demand.!
Prom this judgment the defendant, Parker, has appealed.
We have examined carefully, the evidence. It establishes that such a partnership existed, as alleged by plaintiff, that defendants were members of that partnership, and that as such, they are indebted, in solido, to the plaintiff in the sum claimed by him.
There is no error in the judgment rendered by the lower court. Judgment affirmed, .with costs.
Jones, J., absent.